Citation Nr: 0841453	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-07 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative 
spondylosis of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that decision, the RO awarded 
an increased rating to 40 percent (from 10 percent) for 
service-connected degenerative spondylosis of the lumbar 
spine.  The veteran appealed for a higher rating.


FINDING OF FACT

The veteran's service-connected lumbar spine disability has 
been manifested by disability that equates to forward flexion 
of the thoracolumbar spine to no worse than 30 degrees; 
ankylosis, related neurologic abnormality, or any 
incapacitating episode as defined by VA has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected degenerative spondylosis of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through October 2004, March 2006, and May 
2008 notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claim for an increased rating.  The May 2008 
notice letter informed the veteran that the evidence must 
show an increase in severity of the disability.  
Additionally, the veteran was told to submit medical evidence 
and lay statements showing how the disability impacts his 
employment and daily life.  The May 2008 letter also set 
forth the general criteria for assigning disability ratings 
and listed the applicable diagnostic codes.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The RO provided the 
veteran with the general criteria for assigning effective 
dates in the March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in August 2008, which followed the May 2008 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the October 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the 
increased rating claim for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina, and the associated outpatient 
clinics.  Records from multiple private treatment providers 
identified by the veteran have also been obtained.  
Additionally, in October 2004 and December 2005, the veteran 
was provided VA examinations in connection with his claim, 
the reports of which are of record.  Furthermore, the veteran 
was afforded a hearing before the Board in October 2008, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

The veteran's representative contends that the veteran was 
afforded only one examination--in October 2004--and that the 
evidence contained in the examination is not current.  
However, the veteran was in fact afforded another examination 
in connection with the claim in December 2005.  Because the 
December 2005 examination report and subsequent VA treatment 
records adequately portray the severity of the veteran's 
disability and are sufficient for rating purposes, a remand 
for reexamination is not warranted.

II. Analysis

The veteran contends that his service-connected degenerative 
spondylosis of the lumbar spine is more disabling than it is 
currently rated.  He states that he has chronic low back pain 
that sometimes radiates into his legs, especially the left 
leg.  The veteran also maintains that his lumbar spine 
disability results in the need for bed rest.  Thus, he 
contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran was granted service connection for degenerative 
spondylosis of the lumbar spine by a January 1974 rating 
decision.  An initial rating of 10 percent was assigned when 
his disability was evaluated under the diagnostic code 
pertaining to degenerative arthritis.  Since that time, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine has been revised and the veteran's lumbar spine 
disability is now evaluated under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  The RO evaluated the 
lumbar spine disability as 40 percent disabling, effective 
from September 8, 2004.

Under Diagnostic Code 5242, the General Rating Formula for 
Diseases and Injuries of the Spine is used.  The General 
Rating Formula provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent rating is warranted for forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5242) (2008).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

The RO has also evaluated the veteran's lumbar spine 
disability under the diagnostic code for intervertebral disc 
syndrome.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes may be used in that 
case.  Under the Intervertebral Disc Syndrome Formula, a 
40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (Diagnostic Code 5243).

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

Considering the evidence of record accumulated during the 
pendency of the claim, the Board finds that the criteria to 
support a higher disability evaluation for the veteran's 
degenerative spondylosis of the lumbar spine under the 
General Rating Formula have not been demonstrated.  There is 
no evidence that the veteran's lumbar spine disability has 
resulted in ankylosis of the lumbar spine.  Although VA 
examinations have demonstrated that the veteran has limited 
motion of the lumbar spine, there is no indication that the 
lumbar spine is fixed in flexion or extension.  When the 
veteran was examined in October 2004, he had forward flexion 
to 40 degrees with pain evidenced at 30 degrees, extension to 
20 degrees with pain at 10 degrees, lateral flexion to 25 
degrees bilaterally with pain at 15 degrees, and rotation to 
20 degrees bilaterally with pain at 15 degrees.  The examiner 
stated that the veteran was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.

During a December 2005 VA examination, the veteran 
demonstrated flexion of the lumbar spine to 88 degrees, with 
pain evidenced at 70 degrees, extension to 20 degrees, with 
pain at 10 degrees, lateral flexion to the right to 24 
degrees with pain at 12 degrees, lateral flexion to the left 
to 26 degrees with pain at 18 degrees, and rotation to 40 
degrees bilaterally.  That examiner stated that range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

On VA examination, it has therefore been shown that the 
veteran retains movement of the lumbar spine without 
ankylosis.  Additionally, ankylosis was not seen on several 
x-ray reports produced by VA and Tuomey Healthcare system.  
VA and private treatment records document regular treatment 
for low back pain throughout the time period of the claim.  
Examination of the lumbar spine as extensive as that 
conducted during the VA examinations has not been documented 
in the treatment records.  In any event, the treatment 
records show that the veteran has some limitation of motion 
of the lumbar spine.  That information is consistent with the 
VA examinations.  The Board notes that even favorable 
ankylosis is already contemplated in the 40 percent 
evaluation that is currently assigned.  Without evidence of 
unfavorable ankylosis of the lumbar spine or unfavorable 
ankylosis of the entire spine, a rating in excess of 40 
percent is not warranted under the General Rating Formula 
during any period of the claim.

Further, although the veteran testified to complaints of 
recurrent low back pain that was aggravated by walking, 
standing, and other activities, functional loss due to pain 
on movement and other factors is already contemplated by the 
40 percent rating.  Application of 38 C.F.R. §§ 4.40 and 4.45 
does not provide a basis for a higher rating because the 
veteran is already receiving the highest rating predicated on 
limitation of motion of the lumbar spine.  See DeLuca, 8 Vet. 
App. at 204-7; Johnson, 9 Vet. App. at 7; Spencer v. West, 
13 Vet. App. 376, 382 (2000).

The Board also finds that a separate evaluation for 
associated objective neurologic abnormalities is not 
warranted.  The veteran testified and he has reported to 
treatment providers that he has pain radiating down his legs 
at times, particularly his left leg.  There is some evidence 
of record that the veteran has a neurologic disability; 
however, the preponderance of the evidence reflects that he 
does not.  A May 2005 VA treatment record indicated that the 
veteran had a positive straight leg raising (SLR) test.  In 
contrast, several other treatment records document a negative 
SLR test, both prior to, and after that date.  VA treatment 
records consistently show that the veteran's reflexes and 
muscle strength are normal, and that sensation is intact.  
Significantly, the veteran does not carry a diagnosis of a 
neurologic abnormality with VA.  (The record does indicate 
that the veteran has bladder problems.  However, the 
condition has been related to his service-connected prostate 
cancer.  The veteran does not contend that his bladder 
impairment is related to his lumbar spine disability.)

The October 2004 VA examiner did provide a diagnosis of 
peripheral neuropathy.  However, the record does not support 
that portion of the examiner's findings.  This is so because 
at no other time has the veteran been diagnosed with 
peripheral neuropathy.  Additionally, the examiner stated 
that the veteran does not have a lumbar spine disease, even 
though degenerative spondylosis has consistently been 
evidenced for over thirty years.  Such a finding by the 
examiner undercuts the probative value of his final 
diagnosis.  Thus, although the Board finds the range of 
motion test results from the October 2004 VA examination 
helpful in determining the limitation of motion of the 
veteran's lumbar spine, the Board does not find the diagnosis 
of peripheral neuropathy to be probative.  The December 2005 
VA examiner's finding that the objective data does not 
support a diagnosis of a neurological condition is more 
probative, because both documented neurologic testing and 
several years of treatment records support such a finding.  
Therefore, the assignment of a separate rating based on 
associated objective neurologic abnormalities is not 
warranted.

With respect to incapacitating episodes, the veteran 
testified at his hearing that he lies in bed as a result of 
his lumbar spine disability.  His wife stated that the 
veteran had two to three months of bed rest during the 
previous twelve months.  She also stated that he lies in bed 
nearly every day.  Although the veteran claims that he has 
incapacitating episodes for the requisite duration to warrant 
a 60 percent rating, the objective evidence does not support 
such an assertion.  An incapacitating episode must require 
bed rest prescribed by a physician and treatment by a 
physician.  VA treatment records do not reflect prescribed 
bed rest.  The veteran and his wife maintain that VA 
treatment providers tell the veteran to rest in bed for 
treatment.  The treatment records are nevertheless negative 
for that type of treatment.  In fact, on some instances, such 
as in May 2005, the veteran was advised to exercise in order 
to address his low back pain.  Because the criteria call for 
physician-prescribed bed rest, a 60 percent rating may not be 
assigned based solely on the veteran's assertions that he has 
incapacitating episodes.  Without evidence indicating that 
the veteran experiences incapacitating episodes, as defined 
in the regulations, having a total duration of at least 
6 weeks during a 12-month period, a higher rating is not 
warranted during any period of the claim for his lumbar spine 
disability under the Intervertebral Disc Syndrome Formula.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5243).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's degenerative 
spondylosis of the lumbar spine has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 40 percent for degenerative 
spondylosis of the lumbar spine must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for degenerative spondylosis of the 
lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


